Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to wherein in the P-type well region of two adjacent columns of the cell array, a first fin-to-fin distance between the fins of the P-well strap structures of two adjacent well strap cells is less than a second fin-to-fin distance between the Si-content fins of the first transistors of two adjacent SRAM cells.
4.	With respect to dependent claims 2-7, since these claims are depending on claim 1, therefore claims 2-7 are allowable subject matter. 
5.	With respect to independent claims 8, there is no teaching, suggestion, or motivation for combination in the prior art to wherein a first distance between the first well region and a discontinuous fin of the second strap structure is greater than a second distance between the first well region and a continuous fin of the second and third transistors.
6.	With respect to dependent claims 9-14, since these claims are depending on claim 8, therefore claims 9-14 are allowable subject matter. 
	With respect to independent claims 15, there is no teaching, suggestion, or motivation for combination in the prior art to wherein in the N-type well region of one of the columns in the cell array, a first fin-to-fin distance between the first and second SiGe fins is greater than a second fin- to-fin distance between the pair of fins.
8.	With respect to dependent claims 16-20, since these claims are depending on claim 15, therefore claims 16-20 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Madan et al (US Patent 6,285,088).
		Madan et al (US Patent 6,285,088) shows n-well strap.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




HY
03/11/2022
/HAN YANG/
Primary Examiner, Art Unit 2824